153 Ga. App. 186 (1980)
265 S.E.2d 58
MARLER OIL COMPANY
v.
CITIZENS & SOUTHERN BANK OF MILLEDGEVILLE.
58831.
Court of Appeals of Georgia.
Argued November 19, 1979.
Decided January 7, 1980.
Rehearing Denied January 28, 1980.
John F. Sheehy, for appellant.
Ben F. Johnson, III, Robert E. McCormack, III, *187 Charles N. Field, Sheri H. Silverman, for appellee.
SMITH, Judge.
After suffering a default judgment, appellant-garnishee moved for relief under Code § 64-509, within sixty days of receiving actual notice of the default judgment. However, appellant did not tender the accrued court costs until approximately eighty days subsequent to its receiving actual notice of the judgment. The trial court, therefore, correctly denied appellant's motion. Code § 46-509; Boston Sea Party v. Bryant &c. Co., 146 Ga. App. 294 (3) (246 SE2d 350) (1978).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.